UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 22, 2010 OLIN CORPORATION (Exact name of registrant as specified in its charter) Virginia 1-1070 13-1872319 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 190 Carondelet Plaza, Suite 1530 Clayton, MO (Address of principal executive offices) 63105-3443 (Zip Code) (314) 480-1400 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The 2010 annual meeting of the shareholders (the “meeting”) of Olin Corporation (the “Company”) was held on April 22, 2010.Of the 78,798,808 shares of Common Stock entitled to vote at such meeting, 72,736,308 shares were present for purposes of a quorum.The voting results for each of the four proposals submitted for vote by the shareholders are set forth below. Proposal 1 - Three Class I Directors were elected at the meeting, for a term of three years, as follows: Votes For Votes Withheld C. Robert Bunch Randall W. Larrimore John M. B. O’Connor There were no abstentions and there were 12,656,826 shares non-voted by brokers related to the election of the Class I directors listed above. The shareholder votes at the meeting on proposals 2, 3 and 4 were as set forth below: Votes For Votes Against Abstentions Broker Non-Votes Proposal 2 - Approval of the Amended and Restated 1997 Stock Plan for Non-employee Directors Proposal 3 - Approval of the Amended and Restated Olin Senior ManagementIncentive Compensation Plan 0 Proposal 4 - Ratification of the appointment of KPMG LLP as the Company’s independent registered public accounting firm for 2010 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OLIN CORPORATION By:/s/ George H. Pain Name:George H. Pain Title:Vice President, General Counsel and Secretary Date:April 27, 2010
